     Case 3:21-cv-01209-E Document 9 Filed 08/23/21               Page 1 of 5 PageID 53



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

DECKERS OUTDOOR CORP.,                          §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §         CIVIL ACTION NO. 3:21-cv-01209-E
                                                §
TRENDS SNJ, INC. AND DOES 1-10,                 §
                                                §
               Defendants.                      §

                               STATUS REPORT ORDER
          (Joint Status Report Due Three (3) Weeks from the Date of this Order)

       In accordance with Federal Rules of Civil Procedure 16(b) and 26(f), the Court enters this

Order to promote early settlement of this action and to facilitate entry of the scheduling order.

Early meaningful discussions are critical to effective case management and to the just resolution

of disputes. With that in mind, the Court directs the parties to carefully review this Order and

strongly emphasizes the importance of strictly complying with its directives. Perfunctory meetings

and generic or vague status reports are not acceptable and will prompt the Court to order an

additional meeting and report. Accordingly, pursuant to Rule 26(f) of the Federal Rules of Civil

Procedure, lead counsel are directed to meet and confer for the purpose of submitting a Joint

Status Report as follows:

                                   I. Meeting Requirements

       Normally, the Court requires lead counsel for each party to meet face-to-face at a mutually

agreeable location. Due to the COVID-19 pandemic, the Court does not require an in-person

meeting in this case. The Rule 26(f) conference may be conducted in-person, telephonically, by




                                                1
    Case 3:21-cv-01209-E Document 9 Filed 08/23/21                 Page 2 of 5 PageID 54



mail, or in another form of communication that will accomplish the conference requirement.

Counsel must confer regarding the matters specified in Rule 26(f) and by this Order.

                             II. Joint Status Report Requirements

       The Report shall be FILED no later than three weeks after issuance of this Order and shall

address in separate paragraphs each of the following matters:

       1. A brief statement of the nature of the case, including the contentions of the parties;

       2. Any challenge to jurisdiction or venue, including any procedural defects in removal if

           this case was removed;

       3. Any pending motions;

       4. Any matters that require a conference with the Court;

       5. Likelihood that other parties will be joined or the pleadings amended;

       6. A statement that counsel have read the Dondi opinion, 121 F.R.D. 284 (N. D. Tex.

           1988) (en banc) and the District’s Civil Justice Expense and Delay Reduction Plan

           (http://www.txnd.uscourts.gov/sites/default/files/documents/cjedrp.pdf);

       7. (a) An estimate of the time needed for discovery, with reasons, (b) a specification of

           the subjects on which discovery may be needed, and (c) whether discovery should be

           conducted in phases or be limited to or focused upon issues;

       8. Any issues related to disclosure or discovery of electronically stored information,

           including the form or forms (e.g., TIF, PDF, or native; with or without metadata;

           searchable or not) in which it should be produced;

       9. Any issues relating to claims of privilege or of protection as trial-preparation material,

           including whether the parties agree on a procedure to assert such claims after


                                                 2
Case 3:21-cv-01209-E Document 9 Filed 08/23/21                  Page 3 of 5 PageID 55



     production (if the parties have any related agreement, they should submit a proposed

     joint order to the Court reflecting the agreement);

  10. What changes, if any, should be made in the limitations on discovery imposed under

     the Federal Rules of Civil Procedure or by local rules, and what other limitations should

     be imposed;

  11. Any other orders that should be entered by the Court under Rule 26(c) or Rule 16(b)

     and (c);

  12. Proposed deadlines with specific dates that limit the time to (a) join other parties and

     to amend the pleadings; (b) file motions, including summary judgment and other

     dispositive motions; (c) complete discovery; (d) designate expert witnesses and file

     expert reports;

  13. A proposed trial date agreed to by the parties, estimated length of trial, and whether a

     jury has been demanded. (The proposed trial date should be within eighteen months of

     the case being filed unless the parties demonstrate it is not feasible to try the case within

     that time. The Court operates a three-week docket beginning the first Tuesday of each

     month. Therefore, the parties should propose a trial date that corresponds with the first

     Tuesday of the agreed-upon month.);

  14. Whether the parties will consent to trial (jury or non-jury) before a United States

     Magistrate Judge per 28 U.S.C. § 636(c);

  15. Progress made toward settlement, and the present status of settlement negotiations

     (This must be a detailed report. Do not submit a generic recitation that settlement was

     discussed but was unsuccessful.);


                                            3
    Case 3:21-cv-01209-E Document 9 Filed 08/23/21                 Page 4 of 5 PageID 56



       16. Whether mediation has taken place, and, if not, what form of alternative dispute

           resolution (e.g., mediation, arbitration) would be most appropriate for resolving this

           case and when it would be most effective; and

       17. Any other matters relevant to the status and disposition of this case.

Once a scheduling order is issued, an extension for the trial date will not be granted absent

extraordinary circumstances, and the parties may not agree to extend ANY date in the

scheduling order without approval of the Court.

       Any difference between counsel as to the status of any of the above matters must be set

forth in the Report. Failure to timely submit the Report may result in the imposition of sanctions,

including dismissal without further notice. See FED. R. CIV. P. 16(f).

                              III. Joint Responsibility for Report

       Pursuant to Rule 26(f), the lead attorneys of record and all unrepresented parties that have

appeared in the case are jointly responsible for (1) arranging and being present at the meeting (or

for otherwise conferring if exempt from the requirement of a face-to-face meeting); (2) attempting

in good faith to agree on a scheduling proposal; and (3) submitting the Report to the Court no later

than the due date set forth above. The Report must be signed by the lead attorney for each side

or by any unrepresented parties.       If any attorney or unrepresented party responsible for

participating in the meeting and signing the Report fails to do so, the other attorney(s) or

unrepresented party or parties must submit the Report and identify the noncompliant attorney(s)

or unrepresented party or parties. The Court will determine what disciplinary action or sanctions

should be imposed as a result of the noncompliance.




                                                 4
     Case 3:21-cv-01209-E Document 9 Filed 08/23/21                Page 5 of 5 PageID 57



                        IV. Mandatory Initial Disclosure Requirement

        The disclosures required by Rule 26(a)(1) must be made within thirty (30) days of the date

of this Order, EXCEPT as to those cases exempted under Rule 26(a)(1)(B). See FED. R. CIV. P.

26(a)(1). The parties may not, absent Court permission, agree or stipulate to opt out of the initial

disclosure requirement.    See FED. R. CIV. P. 26(a)(1) advisory committee’s note to 2000

amendments.

                          V. Electronic Case Management and Notice

        All licensed attorneys are required to comply with Local Rules 5.1(e)-(f) and 83.13. Pro

se litigants (non-prisoner) must register for electronic transmission (e-mail) notice of orders and

judgments within thirty (30) days of the date this Order is signed. Information about electronic

noticing can be obtained from the Court’s website at: http://www.txnd.uscourts.gov/ecf-

registration.

        All questions regarding this Order or any scheduling matters should be directed to the Court

at: Cynthia_Thornton@txnd.uscourts.gov.

        SO ORDERED.

        Signed August 23, 2021.



                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
